DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  Claim 17 depends from itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrall et al. (US 20140217679).
 	Regarding claims 1 and 23, Barrall et al. discloses a gasket 110 Fig. 2 with a high durability coating (and method of creating, Fig. 5), comprising: at least a first metallic substrate layer 120 having a metallic upper surface 124 and a metallic lower surface 126; an anti-fretting coating 160 adhered directly to the entire metallic upper surface of the metallic substrate; wherein said anti-fretting coating is selected from a group consisting of aluminum and a top coating 170 directly adhered over the entire anti-fretting coating.  However, Barrall et al. fails to explicitly disclose where the anti-fretting coating is electrolytically adhered to the substrate layer.  Nevertheless, product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)  
 	For the purposes of examination, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply that the reference provided discloses the gasket structure.
 	Regarding claim 2, Barrall et al. as modified discloses wherein said metallic substrate layer 120 is a stainless steel, but fails to explicitly disclose the selected material of spring steel 301.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Regarding claims 3 and 4, Barrall et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein said metallic substrate layer 120 is approximately .015 to approximately .35 mm thick.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the substrate layer to any number of ranges (i.e. .015 to .35 mm or .2mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 	Regarding claims 5 and 6, Barrall et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein said wherein anti-fretting coating 160 is approximately .002 to approximately .04 mm thick.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the anti-fretting coating to any number of ranges (i.e. .002 to .04 mm or .007 mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 7, Barrall et al. as modified discloses wherein said top coating 170 is selected from a low coefficient of friction material but fails to explicitly disclose the group consisting of wax, rubber, silicone and polytetrafluorethylene.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended used as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 	Regarding claims 8 and 9, Barrall et al. as modified discloses the invention as claimed above but fails to explicitly disclose wherein top coating 170 is approximately .0001 mm to approximately .15 mm thick.  Nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness of the top coat to any number of ranges (i.e. .001 to .15 mm or .010 mm) disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
	Regarding claim 10, Barrall et al. as modified discloses wherein said anti-fretting coating 160 is directly adhered to the lower metallic surface 126. 	Regarding claim 11, Barrall et al. as modified discloses wherein said top coating 170 is directly adhered over the entire anti-fretting coating 160 on the lower metallic surface 126.
	Regarding claims 12 and 13, Barrall et al. as modified discloses a second metallic substrate layer 230 Fig. 4 and third metallic substrate layer 240, wherein two of said first through third metallic substrate layers have a least one surface with said anti-fretting coating applied directly to each surface wherein one metallic substrate layer does not have said anti-fretting coating (Para. 0045). 	Regarding claim 24, Barrall et al. as modified is capable of wearing away said top coating 170 to leave only said anti-fretting coating 160.
	Regarding claim 25, Barrall et al. as modified discloses wherein said top coating 170 is capable of being worn away by an engine component in direct contact with, and initially fluid tight sealed by, said top coating. 	Regarding claim 26, Barrall et al. as modified discloses wherein upon removal of at least part of the top coating 170, the anti-fretting coating 160 is capable of conforming to a surface of a directly adjacent engine block or cylinder head cover to create a seal.

Claim(s) 14-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrall et al. in view of Uogairi et al. (JP 2012007645).
	Regarding claim 14, Barrall et al. as modified discloses wherein upper and lower surfaces of said first metallic substrate layer 120 have said anti-fretting coating 160 but fails to explicitly disclose the wherein said first metallic substrate layer has a half bead at an opening in said first metallic substrate layer and a full bead, wherein a land separates said half bead and said full bead.  Uogairi et al. shows this configuration to be well known in the art.  Uogairi et al., a gasket assembly Fig. 2, discloses a metallic substrate layer 6 having a half bead 6b at an opening in said first metallic substrate layer and a full bead 6a, wherein a land Fig. 2 separates said half bead and said full bead.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the configuration of the gasket of Barrall et al. with a full and half bead as taught by Uogairi et al. in order to improve sealing performance around openings.  (Para. 0010 of English translation) 	Regarding claim 15, the combination discloses wherein said second metallic substrate layer (8 of Uogiri et al.) is a constant thickness semi-stopper layer that extends beneath said full bead (6a of Uogoiri et al.) and at least partially to said land area but terminates before said half bead (6b of Uogoiri et al.).
	Regarding claim 16, the combination discloses wherein said second metallic substrate layer (11 of Uogoiri et al.) is a shim layer that extends beneath said full bead 6a and said half bead 6b, said shim having at least a portion 11 with an increased thickness area. 	Regarding claim 17, the combination discloses wherein upper and lower surfaces of said first and third layers 220, 240 Fig. 4 are both entirely coated with said anti-fretting coating 160.
	Regarding claim 18, the combination as modified discloses wherein said anti-fretting coating 160 on said upper and lower surfaces of said first and third layers are coated with said top coating 170.
 	Regarding claims 19, 20 and 22, the combination as modified discloses the invention as claimed above but fails to explicitly disclose a duplicate fourth layer or fifth layer, nevertheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) 	
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barrall et al. in view of Uogoiri et al. and further in view of Yoshida et al. (US 5938208).
 	Regarding claim 21, Barrall et al. and Uogoiri et al. disclose the invention as claimed above but fail to explicitly disclose a folded over stopper.  Yoshida et al. shows this to be well known in the art.  Yoshida et al., a gasket assembly Fig. 5, shows the use of a folded over stopper 22.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the gasket assembly of Barrall et al. and Uogoiri et al. with a fold over as taught by Yoshida et al. in order to assist in preventing beads from being deformed when pressure is applied thereto.  ( Col. 5, Ln. 32-39 of Yoshida et al.)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE G BYRD whose telephone number is (571)270-1824. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on 5712727376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE G BYRD/Primary Examiner, Art Unit 3675